DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2021 has been entered.  Newly amended claims 1-6, 13, 14, 19, and 20 are pending and examined on the merits.  A search of claim 1 has been extended to asymmetric induction processes in which the asymmetry inducer is a compound having a glucose chain to which a phenyl group or benzyl group bonds via an ester or urethane bond.  A search of claim 19 has been extended to a process of converting a compound of formula (I) in which n1 is 1 and is reacted with a lithiumalkyl or epoxidizing reagent.  
Claim Objections
Claims 1-6, 13, 14, and 20 are objected to because of the following informalities:  the linking group between the glucose chain and phenyl or benzyl group is not a bond, but a group.  The language “via an ester or a urethane bond” should be written “via an ester or a urethane group”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 13, 14, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not S)-α-methylbenzylcarbamate as asymmetry inducers (page 37, paragraph [0096] to page 52).  As applicants have shown in the arguments of 1 November 2021, cellulose and amylose are each the cyclic from of glucose.  Newly amended claims require that the chain form of glucose be present in the asymmetry inducer.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 13, 14, 19, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In compound of formulae (1)-(3), (4a), (4b), (7) or (8) what is the substituent attached to the compounds?  No specific groups are recited in the claims, which leads to unclear metes and bounds.  The unclear metes and bounds of these formulae lead to unclear products from the asymmetric induction.  Since the final product is determined by the starting material, reagent, and the type of reaction, the metes and bounds need to be clear.  
Claims 1-6, 13, 14, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the required structural features of the optically active product of asymmetric induction.  The final product relies more on a property, an optically active substance, rather than structural feature. The final product is highly dependent on the starting material as shown by examples 1-17 (page 37, paragraph [0096] to page 52).  
Response to Amendment
The 35 U.S.C. 112(b) rejections regarding the starting materials and asymmetry inducers are overcome because these two aspects are now recited in the claims.  New rejections are necessitated because the substituents are not clear.  As stated before, the final product are only described by a property and not structural features.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TOMOOKA (Journal of the American Chemical Society, 2005, 127, 12182-12183, supporting information S1-S8).  Tomooka describes the reaction of compound 1a or 1b with t--BuLi, (salen)Mn(III), m-CPBA, or dimethyldiioxirane (page 12182, column 1, paragraph 2 to page 12183, column 1, paragraph 2).  In compounds 1a and 1b, the following definitions apply: X11 is O; R12 and R14 are each H; R11 and R13 are each H or Me, and n1 is 1.  These compounds are chiral (page 12182, column 1, last paragraph to column 2, first paragraph).  Compound 1a is converted to compound 3a (page 12182, column 1) by reaction with t-BuLi.  Compound 1b is converted to compound 3b.  (page 12182, column 2).  Compounds 4-6 are the result of epoxidizing compound 1a with m-CPBA (page 12182, column 2, paragraph 2).   Scheme 1 (page 12183) shows that epoxidation with chiral (salen)Mn(III) complex leads to a compound 1a with a 70% enantiomeric excess.  Scheme 2 shows that (R)-1a can be epoxidized with dimethyldiioxirane or converted to compound 3a with t-BuLi (page 12183, column 1, paragraph 2).  Due to compounds 1a and 1b meeting the limitations of formula (I) of the examined application it is assumed that it has the half-life of enantiomeric excess of shorter than 10 hours at 50°C.  

    PNG
    media_image1.png
    69
    142
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    489
    334
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    72
    314
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    84
    261
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    69
    295
    media_image5.png
    Greyscale




Conclusion
Claims 1-6, 13, 14, 19, and 20 are not allowed.
The following is a statement of reasons for the indication of allowable subject matter:  BENEDEKOVIC (Bioorganic and Medicinal Chemistry Letters, 2016, 26, 3318-21) describes compound 6 (page 3319).  This compound is used as intermediate in the preparation of a lactone.  Therefore it neither anticipate nor renders obvious examined claim 1.

    PNG
    media_image6.png
    115
    346
    media_image6.png
    Greyscale


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699